Citation Nr: 0518173	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-18 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 15, 1974, to April 1, 1974, and from January 1979 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in February 2004.

The Board notes correspondence of record raises a claim for 
entitlement to an increased rating for hypertension.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has sufficiently notified the veteran of the 
information and evidence necessary to substantiate his claim.

2.  The veteran provided personal hearing testimony in 
support of his claim in December 1984.

3.  By a decision dated in August 1985, the Board denied the 
veteran's claim for service connection for a skin disorder on 
the grounds that the skin disorder existed prior to service 
and was not aggravated by service.

4.  The veteran provided personal hearing testimony in 
support of his claim in February 1986 and July 1987.

5.  In September 1987, the Board denied reopening a claim for 
entitlement to service connection for a skin disorder, 
essentially based upon a finding that new and material 
evidence showing the veteran's pre-existing skin disorder was 
aggravated by service had not been submitted.

6.  Evidence added to the record since the September 1987 
Board decision is cumulative or redundant of the evidence 
previously considered and thus does not bear directly and 
substantially upon the specific matter under consideration; 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence was not received, and a claim of 
entitlement to service connection for a skin disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in June 2001.  While that 
correspondence did not address matters specific to the 
reopening of a service connection claim, the veteran had been 
provided notification of the information necessary to reopen 
his claim in June 1998.  Additional notice was provided in 
March 2004.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in an April 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The required duty to notify has been satisfied.

The Board notes that regulations implementing the VCAA also 
include a new definition of new and material evidence under 
38 C.F.R. § 3.156; however, that revision applies only to 
petitions to reopen filed on or after August 29, 2001.  It 
does not apply, however, in the instant case because the 
veteran submitted the request to reopen his claim in August 
1999.  Thus, the duty to assist provisions of the VCAA do not 
apply until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1987 decision the Board denied reopening a 
claim for entitlement to service connection for a skin 
disorder, essentially based upon a finding that new and 
material evidence showing the veteran's pre-existing skin 
disorder was aggravated by service had not been submitted.  
The determination subsequently became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

An August 1985 Board decision found the evidence of record 
clearly established the existence of a skin disorder prior to 
each of the veteran's two periods of active service and that 
the disorder did not undergo an increase in the underlying 
pathology during service.  A specific reference to 38 C.F.R. 
§ 3.306(b) was provided noting that aggravation was not to be 
conceded where a pre-existing disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
evidence considered at that time included enlistment 
examination reports dated in January 1974 and October 1978 
noting an existing skin disorder.  A September 1973 private 
medical report of record also noted the veteran had 
experienced a great deal of difficulty with eczema.  The 
veteran provided personal hearing testimony in support of his 
claim in December 1984, February 1986, and July 1987.

The medical evidence added to the claims file since September 
1987 includes records demonstrating continuing post-service 
treatment for skin disorder.  The veteran's subjective report 
of his skin disorder having worsened during active service is 
noted; however, no medical opinion indicating the disorder 
underwent an increase in severity during service was 
provided.  In statements and personal hearing testimony the 
veteran reiterated his claim that his skin disorder had 
worsened during active service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 1987 decision is either cumulative or redundant of 
the evidence previously considered.  Thus, while many of the 
statements and documents were created subsequent to the Board 
determination, they are not "new" because they are 
cumulative of the evidence previously considered.  No "new" 
evidence to the effect that the veteran's pre-existing skin 
disorder was aggravated by service has been submitted.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for service connection for a 
skin disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


